Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-20 are currently pending and are presented for examination on the merits.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. § 101, because they recite non-patentable subject matter, under the 2019 PEG.  The claimed invention is directed to a judicial exception (e.g., an abstract idea, etc.) without practical application or significantly more.    
More particularly, when considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.  Broad categories of abstract ideas include fundamental economic practices, certain methods of See, generally Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. __ (2014) (citing Mayo Collaborative Servs. v. Prometheus Labs., Inc.,132 S. Ct. 1289, 1294, 1297-98 (2012)); Federal Register notice titled 2014 Interim Guidance on Patent Subject Matter Eligibility (79 FR 74618), which is found at: http:// www. gpo.gov/fdsys/pkg/FR-2014-12-16/pdf/2014-29414.pdf; 2015 Update to the Interim Guidance; the 2019 Revised Patent Subject Matter Eligibility Guidance, Fed. Reg., Vol. 84, No. 4, January 7, 2019; and associated Office memoranda.
Under the 2019 PEG, step 2a-prong 1, claims 1-20 recite a system, method (e.g., process), and medium (e.g., product) that include a fundamental economic principle, and as such, a method of organizing human activity.  More particularly, the entirety of the method steps are directed towards using a machine-readable code (e.g., a quick response or QR code) to communicate and/or obfuscate transaction information, and towards redacting user identification information, which are long standing commercial practices, choosing to use same, and posting news of a transaction in a social media feed.  The claims recite displaying the option to redact user information or anonymize the transaction, which is also a long standing commercial practice of deciding whether to give your true identity when using cash (previously performed manually or verbally).  The instant amendments addition of posting to a social media platform while concealing the identity of the user is also an abstract idea, because it is well known to set up a social media account with an alter ego (e.g., a burner account); as such whenever a transaction is posted to such an account the true identity of the purchaser is concealed.  The method steps further recited in the dependent claims, except as specified, are pre-existing and further delineate conventional financial transactions.  

Under part 2b, the extraneous elements (use of the QR code, memory, one or more processors, etc.) recite insignificant extra-solution activity, and applies the abstract idea across generic computing technology. The extraneous claim limitations as a whole, do not amount to significantly more than the abstract idea itself.  This is because no one claim effects an improvement to another technology or technical field, an improvement to the functioning of a computer itself, or move beyond a general link of the use of the abstract idea to a particular, technological environment.  Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually.  Under Alice, merely applying or executing the abstract idea on one or more generic computer system (e.g., a computer system comprising a generic database; a generic element (NIC) for providing website access, etc.; a generic element for receiving user input; and a generic display on the computer, in any of their forms) to carry out the abstract idea more efficiently fails to cure patent ineligibility.  See, e.g., Content Extraction, 776 F.3d at 1347 (claims reciting a “scanner” are nevertheless directed to an abstract idea); Mortg. Grader, Inc. v. First Choice Loan Serv. Inc., 811 F.3d 1314, 1324–25 (Fed. Cir. 2016) (claims reciting an “interface,” “network,” and a “database” are nevertheless directed to an abstract idea).  Courts have recognized the following computer functions to be well‐understood, routine, and conventional functions when they are claimed in a merely generic manner: performing repetitive calculations, receiving, processing, and storing data, electronically scanning or extracting data from a physical document, electronic recordkeeping, automating mental tasks, and receiving or transmitting data over a network, e.g., using the Internet to gather data.  MPEP 2106.05(d)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

  
Claims 1-8, 11, 13-15, 17, and 18 are rejected under 35 U.S.C. §103 as being unpatentable over US 2013/0238503 to Patel, in view of US 2004/0225573 to Ling, and further in view of US 2013/0278622 to Sun et al. 
With respect to Claims 1, and 14, Patel teaches a method (FIGS. 1-3), and system (FIG. 4), comprising: a non-transitory memory ([0036]); and one or more hardware processors coupled to the non-transitory memory and configured to read instructions from the non-transitory memory to cause the system to perform operations ([0036]) comprising: receiving a request from a first user to conduct a transaction with a second user ([0041];[0043];[0046];[0087]), the request including one or more parameters specified by the first user regarding use of a machine-readable code for conducting the transaction ([0043-44];[0087]); accessing account data associated with the first user ([0043];[0087]); generating, in response to the request, an encrypted machine-readable code based on the one or more parameters specified by the first user ([0043-44];[0087]), wherein the generating comprises: encrypting the one or more parameters and the account data ([0043];[0087]); and embedding the encrypted one or more parameters and the encrypted account data into the machine-readable code ([0043-44]); communicating the encrypted 
Patel fails to expressly teach causing the graphical user interface to present a first option to conduct non-anonymous transactions and a second option to conduct anonymous transactions; receiving, from the computing device of the first user, a selection of the second option. Ling however teaches displaying a button that establishes anonymous transaction. ([0036-40]; FIG. 2)  Ling discusses the pitfalls and benefits of communicating sensitive personal information to “unscrupulous vendors”. [0003]  As such, it would have been obvious to one of ordinary skill in the art to modify Patel to include the anonymous selection of Ling, in order to provide the benefits in doing so.
Patel fails, but Sun teaches wherein the anonymizing comprises concealing the identity of the first user from a social media contact list of the first user or from a social media contact list of the second user. [0121];[0149-151] Sun teaches a desire to secure authenticated 
With respect to Claim 2, Patel teaches wherein the machine-readable code comprises a quick response (QR) code. [0009]
With respect to Claim 3, and 15, Patel teaches wherein the transaction comprises a transaction in which the first user sends funds to the second user or a transaction in which the first user receives funds from the second user. ([0087], sending payment is sending funds)
With respect to Claim 4, Patel teaches wherein the processing the transaction comprises suspending the request in response to the scan of the machine-readable code not meeting at least one of the one or more parameters. (FIG. 2,3)
With respect to Claim 5, Patel teaches wherein the one or more parameters comprises a number of times the machine-readable code can be validly scanned. [0087]
With respect to Claim 6, Patel teaches wherein the one or more parameters comprises a time period in which the machine-readable code can be validly scanned. [0087]
With respect to Claim 7, Patel teaches wherein the generating the one or more parameters comprises a monetary restriction associated with the machine-readable code. ([0044] “a high value transaction . . .”)
With respect to Claim 8, Patel teaches wherein the operations further comprise extracting information from the machine-readable code at least in part via decryption. [0043];[0087]

With respect to Claim 17, Patel teaches wherein the one or more conditions comprise: a number of times the machine-readable code can be validly scanned; or a time period within which the machine-readable code can be validly scanned. [0087]
With respect to Claim 20, Patel teaches a non-transitory machine-readable medium having stored thereon machine-readable instructions executable to cause a machine to perform operations ([0033];[0037];[0097-98]) comprising: accessing an account information of a first user in response to a request received from a first user to conduct a transaction with a second user, the request specifying a number of times or a time period during which a machine-readable code can be validly scanned electronically ([0087]); encrypting the account information of the first user; generating the machine-readable code by embedding the encrypted account information in the machine-readable code ([0043-44]); causing the machine-readable code to be displayed on a device of the first user; receiving information indicating that the machine-readable code displayed on the device of the first user has been electronically scanned by a device of the second user ([0087]); determining that a scan of the machine-readable code by the device of the second user occurred within the specified number of times or within the specified time period ([0087]); and facilitating a transaction between the first user and the second user in response to the determination while hiding an identity of the first user or an identity of the second user from each other ([0010-12]).
Patel fails to expressly teach causing the graphical user interface to present a first option to conduct non-anonymous transactions and a second option to conduct anonymous transactions; receiving, from the computing device of the first user, a selection of the second option. Ling 
Patel fails, but Sun teaches wherein the anonymizing comprises concealing the identity of the first user or the identity of the second user from a social media contact list of the first user or from a social media contact list of the second user. [0121];[0149-151] Sun teaches a desire to secure authenticated communication exclusively between two devices in proximity using 2D barcodes. [0028] As such, it would have been obvious to one of ordinary skill in the art to modify the teachings of Patel to include prevention of social media posting so as to effect secure communication between the devices. 
	
	Claims 9, 10, and 16 are rejected under § 103 as being unpatentable over Patel, in view of Ling, and further in view of US 2006/0071077 to Suomela et al.
With respect to Claims 9, and 16, the combination of Patel and Ling fails to teach, but Suomela teaches wherein: the generating the machine-readable code further comprises embedding an error-detection mechanism in the machine-readable code; the extracting further comprises extracting the error-detection mechanism from the machine-readable code; and the processing the request further comprises suspending the transaction in response to the error-detection mechanism indicating a corruption or tampering of data in the extracted information. ([0003];[0036]) Suomela teaches the use of checksums and error-detection for error correction. 
With respect to Claim 10, Patel fails, but Suomela teaches wherein the embedding the error-detection mechanism comprises embedding a checksum in the machine-readable code. [0036].  Under the same rationale as Claim 9, it would have been obvious to one of ordinary skill in the art to modify Patel to include a checksum as taught by Suomela.

Claims 11 and 18 are rejected under § 103 as being unpatentable over Patel, in view of Ling, and further in view of US 2004/0199402 to Walker et al.
With respect to Claims 11 and 18, Patel fails but Walker teaches replacing a profile picture of the user with an anonymous picture. [0343] Anonymity is desired in electronic communication messages as discussed in Walker. [0010-13]  As such, it would have been obvious to one of ordinary skill in the art to modify Patel to include obscuring the profile picture so as to provide anonymity to the first or second user.

Claims 12, 19 are rejected under § 103 as being unpatentable over Patel, in view of Ling, further in view of Sun and 2012/0158589 to Katzin et al.
With respect to Claims 12, and 19, Patel fails, but Sun teaches posting, in a social media platform containing transactional information between a plurality of users, information pertaining to the transaction between the first user and the second user while concealing the identity of the first user, wherein identities of at least some users of the plurality of users are revealed in the social media platform. ([0031], where transaction/request ID numbers are used for the users, the identity of the users would be concealed).  Sun teaches a desire to improve the privacy 

Response to remarks
Applicant’s remarks submitted on 2/22/2021 have been considered, but are not persuasive where objections/rejections are maintained.  The amendment raises the scope of Claim 12 to the independent Claim 1, and replaces Claim 12 with new language.  The § 101 rejection is maintained, because a social media platform that allowed transactions to be posted and user identities to be concealed does not effect a practical application.  It is common to create a social media account with a false or pseudonym (e.g., a so-called burner account), where a transaction is posted for such an account the user identity is concealed.  As per the prior art, Katzin has been added as a result of an updated search.   
As per § 101, the claims remain directed to a business method of obscuring personal/sensitive information in a transaction using barcodes, which is a long standing commercial practice.  The addition of extraneous limitations such as anonymizing the identity of a first or second user prior to the transaction is also an abstract idea. For example, various ID, and proxy numbers have long been used to represent a human party to a transaction.  Likewise, displaying a selectable affordance for indicating a desire to anonymize the transaction is also insufficient.  Buttons for confirming a desired step have long been taught in the art; and selecting to conduct an anonymous transaction is also a long standing commercial practice.  The invention uses generic computing technology to do what humans have long done manually and via mental steps.  A specialized machine is not recited in the claims.
As per the prior art, Patel teaches anonymizing the identity of the user.  Patel provides examples, of conventional replacements for the identity of the user.  The claim reads on this disclosure, and is broader than the complete anonymity argued in the remarks.  Ling has been added to teach display of a selectable affordance for conducting an anonymous transaction. Such .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM J JACOB whose telephone number is (571)270-3082.  The examiner can normally be reached on M-F 8:00-5:00, alternating Fri. off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja can be reached on 5712728105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 



/WILLIAM J JACOB/Examiner, Art Unit 3696